Circuit Court for Baltimore City
               Case No. 24-D-15-002928
               Argued: Friday, November 30, 2018
                                                                                   IN THE COURT OF APPEALS
                                                                                        OF MARYLAND

                                                                                                 No. 27
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document " authentic.
                                                                                       September Term, 2018

                                               2018-12-07 13:01-05:00


Suzanne C. Johnson, Acting Clerk                                                  CELSO MONTERROSO ROMERO

                                                                                                  v.

                                                                                           JOSEFA PEREZ




                                                                                  Barbera, C.J.
                                                                                  Greene
                                                                                  McDonald
                                                                                  Watts
                                                                                  Hotten
                                                                                  Getty
                                                                                  Adkins, Sally D.,
                                                                                       (Senior Judge, Specially Assigned)

                                                                                                       JJ.


                                                                                         Per Curiam Order


                                                                                  Filed: December 7, 2018
CELSO MONTERROSO ROMERO                        *                      IN THE

                                               *                      COURT OF APPEALS

         v.                                    *                      OF MARYLAND

                                               *                      No. 27

JOSEFA PEREZ                                   *                      September Term, 2018


                                       PER CURIAM ORDER

        For reasons to be stated later in an opinion to be filed, it is this 7th day of December 2018,

        ORDERED, by the Court of Appeals of Maryland, that the April 4, 2018, judgment of the

Court of Special Appeals, Romero v. Perez, 236 Md. App. 503, be reversed; and it is further

        ORDERED, that this case be remanded to the Court of Special Appeals with the instruction

that the October 7, 2016, order of the Circuit Court for Baltimore City, Docket Entry No. 2001, be

vacated and, further, that the case be remanded to the Circuit Court to enter forthwith an amended

order that includes the requisite Special Immigrant Juvenile Status (“SIJS”) finding that R.P.’s

reunification with his mother is not viable due to the unrefuted evidence of neglect presented to

the Circuit Court; and it is further

        ORDERED, that, in satisfying this order, the Court of Special Appeals and the Circuit

Court for Baltimore City shall be mindful of the imminent deadline of May 2, 2019, for timely

submission of R.P.’s SIJS application and shall make all reasonable efforts to execute the Mandate

of this Court as expeditiously as possible. All costs are waived. Mandate to issue forthwith.



                                                              /s/ Mary Ellen Barbera
                                                                     Chief Judge